                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

VICKIE BELL; PHILLIP B. BELL, JR.;
and JONATHAN BELL                                                               PLAINTIFFS

v.                                 Case No. 1:13-cv-1075

MINE SAFETY APPLIANCES;
RUEMELIN MANUFACTURING
COMPANY, INC.; PULMOSAN
SAFETY EQUIPMENT CORPORATION;
CLEMCO INDUSTRIES, INC.; and
JOHN DOES 1-7                                                                DEFENDANTS

                                          ORDER

       In accordance with the Eighth Circuit’s opinion in Bell v. Pulmosan Safety Equipment

Corporation, 906 F.3d 711 (2018), the Court finds that it lacks jurisdiction over Defendant

Pulmosan Safety Equipment Corporation (“Pulmosan”). Accordingly, the Judgment (ECF No.

208) of August 29, 2016, is void and VACATED. Likewise, the order granting Plaintiffs’ Motion

for Default Judgment (ECF No. 206) is hereby VACATED and Plaintiffs’ Motion for Default

Judgment (ECF No. 200) is DENIED. Furthermore, the order denying Pulmosan’s Motion to

Vacate Judgment Under Rule 60(b)(4) (ECF No. 215) is VACATED and Pulmosan’s Motion to

Vacate Judgment Under Rule 60(b)(4) (ECF No. 209) is GRANTED.

       IT IS SO ORDERED, this 16th day of November, 2018.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         United States District Judge
